Citation Nr: 1310435	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-44 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) full-time education benefits in excess of 23 months and 27 days. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The appellant, who was commissioned from the Naval Academy in May 1982, had an active duty requirement after that, is currently on active duty. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 


FINDING OF FACT

The appellant received Chapter 32 VA education benefits for the periods from August 13, 1987 to August 11, 1988, from August 12, 1988 to May 6, 1989, and from May 8, 1989 to August 17, 1989 for a total of 24 months and 4 days.  These benefits were paid at his request and pursuant to applications he filled out.


CONCLUSION OF LAW

The criteria for full-time education benefits in excess of 23 months and 27 days pursuant to United States Code Title 38, Chapter 33, are not met.  38 U.S.C.A. § 3695(a)(4) (West 2002 & Supp. 2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Notice is not required in this case since the benefits sought are found in Chapter 30 of Title 38, United States Code.  See Simms v. Nicholson, 19 Vet. App. 453, 456   (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51, Title 38, United States Code); Barger v. Principi, 16 Vet. App. 132, 138   (2002) (the notice and duty to assist provisions of the [VCAA]. . . are relevant to a different Chapter of Title 38 and do not apply to this appeal).

Education Benefits

There are two education benefit programs involved in consideration of this appeal. There is the Post-Vietnam Era Education Program (VEAP), codified in Chapter 32 of Title 38 U.S. Code and the Post 9/11 GI Bill codified in Chapter 33 of Title 38 U.S. Code.   

Chapter 32 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201 -3243.  A threshold requirement for Chapter 32 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 32 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after January 1, 1977 and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, U.S. Code, and must have served on at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months.  A person electing to participate in the program shall agree to have a monthly deduction made from his or her military pay.  See 38 U.S.C.A. §§ 3221(a), 3222(a) (West 2002); 38 C.F.R. §§ 21.5040(a), 20.5052(a) (2012). 

Chapter 33 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3301-3324 (West 2002 & Supp. 2011).  A threshold requirement for Chapter 33 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 33 educational assistance, an individual must first show that he had active duty service after September 10, 2001, meet certain minimum service requirements, and make an irrevocable election to receive benefits under 38 U.S.C.A. Chapter 33.  38 C.F.R. § 21.9520 (2012). 

38 U.S.C.A. § 3695 (Limitation on period of assistance under two or more programs), section (a) (West 2002 & Supp. 2011) provides as follows: 

(a) The aggregate period for which any person may receive assistance under two or more of the provisions of law listed below may not exceed 48 months (or the part-time equivalent thereof): 

(1) Parts VII or VIII, Veterans Regulation numbered 1(a), as amended. 

(2) Title II of the Veterans' Readjustment Assistance Act of 1952. 

(3) The War Orphans' Educational Assistance Act of 1956. 

(4) Chapters 30, 32, 33, 34, 35, and 36. 

(5) Chapters 107, 1606, 1607, and 1611 of title 10. 

(6) Section 903 of the Department of Defense Authorization Act, 1981 (Public Law 96-342, 10 U.S.C. 2141 note). 

(7) The Hostage Relief Act of 1980 (Public Law 96-449, 5 U.S.C. 5561 note). 

(8) The Omnibus Diplomatic Security and Antiterrorism Act of 1986 (Public Law 99-399). 

Thus, under 38 U.S.C.A. § 3695(a)(4), a Veteran may not receive more than 48 months of education benefits combined under Chapters 32 and 33 of U.S.C. Title 38. 

The appellant received Chapter 32 VA education benefits for the periods from August 13, 1987 to August 11, 1988, from August 12, 1988 to May 6, 1989, and from May 8, 1989 to August 17, 1989 for a total of 24 months and 4 days. 
Thus, as a matter of law, he cannot be entitled to Chapter 33 education benefits in excess of 24 months and 4 days subtracted from 48 months, which equals the currently awarded 23 months and 27 days of full time Chapter 33 benefits.  38 U.S.C.A. § 3695(a) (West 2002). 

Accordingly, the greatest amount of Chapter 33 (post-September 11, 2001, VA education benefits) full-time education benefits to which the appellant may be entitled is 48 months less the 24 months and 4 days already used by the Veteran under Chapter 32, which equals a period of 23 months and 27 days of full-time education benefits.  As a result, the claim for a period of Chapter 33 full-time education benefits of greater than 23 months and 27 days is not warranted under the law.  38 U.S.C.A. § 3695(a)(4). 

In his Notice of Disagreement with the June 2009 decision, the Veteran stated that during the period 1988 to 1989, he was assigned to teach at the NROTC Unit at Duke University and that for one year during this period, he used VEAP to pay a portion of the tuition for a Master's degree at the Fuqua School of Business.  The Veteran stated that the MBA program he completed at Duke was a two-year, six-semester program, and that he used VEAP for the three semesters during the second year, from June 1988 to July 1989, or 13 calendar months.  The appellant stated that back in 1987 he had not intended to use any VEAP benefits during the MBA program, that he used no VEAP benefits during the first year of enrollment, using instead a Navy Tuition Assistance program for the first three semesters but that in 1988.  The appellant stated that the Navy abruptly limited the cap on its Tuition Assistance to 25 percent of the Duke tuition and that beginning in Summer 1988, he applied for and received permission to use a portion of his VEAP benefits along with the Navy's reduced Tuition Assistance in order to continue the MBA program.

The documentary evidence of record demonstrates that the appellant submitted his VA Form 22-1990, Application for Education Benefits, in June 1988.  The appellant indicated that his program began on August 4, 1987.  VA Forms 22-1999, Enrollment Certification, indicate that the appellant was enrolled beginning August 13, 1987 to April 21, 1988 for 12 credit hours for the first semester and 8 credit hours for the second semester and beginning May 2, 1988 to August 11, 1988 for eight credit hours with a tuition of $4,000 for a graduate or advanced professionally degree, specifically his MBA. 

By letter dated July 12, 1988, the appellant was notified that he had been awarded Educational Assistance at a monthly rate of $289.29 for full-time training beginning May 28, 1988 and ending August 11, 1988 and that as of the ending date of that award, he would have used 2 months 14 days of entitlement which represented $713.58 in educational assistance.  

In a letter received by VA later that same month, the appellant noted that he had applied for VEAP benefits in June 1988 to provide partial funding for graduate education at Duke University's Fuqua School of Business and that VA's letter dated in July 1988 awarded educational assistance at a rate of $289.29 per month commencing May 28, 1988.  The appellant noted that he called the VARO upon receiving the letter because the VEAP benefits starting state was inconsistent with the certified enrollment date at Duke of August 13, 1987.  The appellant noted that he received a telephone call from an official at the RO who explained that the reason benefits were not awarded prior to May 1988 was that his initial service obligation did not end until May 28, 1988.  The appellant noted that he was commissioned from the U.S. Naval Academy on May 26, 1982 and incurred an initial service obligation of five years from that date, thus his initial required period of service was completed in May 1987, three months prior to his graduate coursework.  

By letter dated August 8, 1988, the appellant was notified that his educational assistance had been changed to show $294.00 beginning on August 13, 1987 and ending on August 31, 1987; $294.24 beginning September 1, 1987 and ending September 30, 1987; $294.45 beginning October 1, 1987 and ending October 31, 1987; $288.78 beginning November 1, 1987 and ending May 1, 1988; and $288.78 beginning May 2, 1988 and ending August 11, 1988.  The appellant was informed that as of August 12, 1988, he would have used 11 months 29 days of entitlement which represented $3,470.01 in educational assistance.

VA Form 22-1999 received in September 1988  indicates that the appellant was also enrolled beginning August 29, 1988 to May 6, 1989 for eight credit hours with a tuition of $4,000 for MBA. 

By letter dated September 8, 1988, the appellant was notified that he had been awarded Educational Assistance at a monthly rate of $288.78 for full-time training beginning August 12, 1988 and ending May 5, 1989 and that as of the ending date of that award, he would have used 20 months 24 days of entitlement which represented $6,020.88 in educational assistance.  

VA Form 22-1999 received in May 1989 indicates that the appellant was also enrolled beginning May 8, 1989 and ending August 17, 1989 for eight credit hours with a tuition of $4,000 for MBA. 

By letter dated June 7, 1989, the appellant was notified that he had been awarded Educational Assistance at a monthly rate of $288.78 for full-time training beginning May 8, 1989 and ending August 17, 1989 and that as of the ending date of that award, he would have used 24 months 4 days of entitlement which represented $6,983.49 in educational assistance.  

VA Forms 22-8945, Education Awards, indicate effective dates of August 13, 1987, September 1, 1987, October 1, 1987, November 1, 1987, May 2, 1988,  August 12, 1988, and May 8, 1989.  

The Board has reviewed the record closely in light of the appellant's contention and concludes that there is no reasonable possibility that his recollection that he used Navy Tuition Assistance Program in lieu of VA VEAP benefits is correct in light of the overwhelming documentary evidence of record.  Accordingly, the Board finds that the appellant is not entitled to 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) full-time education benefits in excess of 23 months and 27 days.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant has asserted that he did not get benefits until mid 1988.  That does appear to be the case, as that was when he applied.  The evidence shows the initial award was made in 1988, and was made effective then.  Subsequent communication from the Veteran clarified that he was eligible for VA benefits by August 1987.  Benefits were subsequently made effective that date, as there was evidence on file that the training had started then.  So while appellant did not receive the initial payment until 1988, retroactive benefits were awarded and paid, covering the time period at issue in this appeal.


ORDER

Entitlement to 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) full-time education benefits in excess of 23 months and 27 days is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


